Title: From John Adams to Benjamin Franklin, 27 October 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam October 27. 1781
Sir

I had last night the honour of your Letter of the 22d and I most heartily congratulate the French Court and Nation, on the acquisition of a Dauphin.
The Ships which the South Carolina, was to have taken under her Convoy, are Still here. I am told, that the Ships are the best that are to be had: that they are to be sold at a reasonable Rate, so reasonable that the difference, between the Purchase and the Freight is inconsiderable. So that the general opinion here, Seems to be that the best course to be taken would be to purchase the ships which on their arrival in America would Sell for more than their Cost, and Send them on, without Loss of Time. But in order to accomplish this, there must be cash to pay the Purchase; And after all, they may be taken and all lost: but it is said the Season of the year advances fast, when there will be little danger of British Cruisers, upon this Coast. There are American Masters of Vessells here, of good Reputation, who would be very glad to take the command, at least of one of them.
As this whole Transaction arose in France, under the Authority of your Excellency and Coll Laurens, I have never considered myself as having any Power over those Goods or Ships, any more than over the Casks of Gold and Silver, which were Sent here by Mr Neckar, to go by the Same South Carolina, and which that minister had given Mr Jackson an order to receive, but which notwithstanding your Excellency thought still So far under your Jurisdiction, as to give orders, that it should not be delivered to him.
If I were to advise however my advice would be this to send Jackson here again who was sent here before to conduct the Business. If your Excellency could Spare the Money to purchase the Ships, to do it, and send them to Sea. If not to sell part of the Goods to pay the Freight of the rest, or sell the whole and pay the Money to your Excellencys order. Or if your Excellency sees fit to give Mr De Neufville, or Messrs Fizeau & Co, or any other Person the Conduct of the Business, it will be equally Satisfactory, to, sir, your Excellencys most humble and obedient Servant 

John Adams

